Citation Nr: 1610298	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a member of the Board; however, in November 2015 he withdrew this request.  See November 2015 Report of General Information.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU, however, the Board finds that further development is needed before the claim may be decided.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

In January 2011, the Veteran was afforded a medical examination to assist in determining the limitations and effects of his service-connected disabilities.  Once VA undertakes the effort to provide an examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination is considered adequate where it is based upon a veteran's medical history and examinations and allows the Board to make a fully informed determination.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The January 2011 examination report did consider the Veteran's medical history and examinations, and the examiner reached a determination as to the physical limitations resulting from the Veteran's service-connected disabilities.  This conclusion, however, does not allow the Board to make a fully informed decision on the claim because the impact of listed physical limitations on sedentary employment is unclear.  Accordingly, the Board finds that the examination is inadequate.  See Barr, 21 Vet. App. at 311.  Remand is needed for a new examination.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, which is an electronic file, must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  

The examiner is requested to describe the impact of the Veteran's service-connected disabilities on his ability to perform work that is physical in nature and work that is sedentary in nature.

The opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected disabilities on work activities such as interacting with customers/coworkers, using technology, and other routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.

The examination report must include a complete rationale for all opinions expressed.  The lay evidence of record must be considered and discussed, including the Veteran's lay statements.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


